Citation Nr: 1534782	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  11-33 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Joe G. Durrett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.  The Veteran perfected a timely appeal of this issue.

In June 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The Board notes that additional pertinent evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the December 2011 Supplemental Statement of the Case (SSOC).  To date, these records have not been reviewed by the AOJ, and no waiver from the Veteran or his representative was received.  However, as this claim is being granted, a waiver for this evidence is not necessary.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1.  On VA examination in July 2010, the Veteran was diagnosed with left shoulder strain.  

2.  A November 2011 private X-ray also documented osteoarthritic changes in the left shoulder.  
3.  The Veteran's left shoulder was normal at his military entrance examination.  

4.  In August 1964, the STRs document that the Veteran experienced trauma to his left shoulder during a softball game.  The Veteran was treated with medications and a sling.  He was diagnosed with separation of left acromioclavicular (AC) joint and an old contusion of the left shoulder. 

5.  In December 1966 STRs and at his December 1966 military separation examination, the Veteran's left shoulder soreness was documented and he was sent to an orthopedic consultation.  

6.  In January 1967, the orthopedic clinic determined that the Veteran had a 1st degree AC joint separation of the left shoulder in 1964.  The Veteran currently had pain in that region which was treated with medications but nothing else.  The physician diagnosed the Veteran with post-traumatic arthritis of the left AC joint.  The Veteran's active military service ended shortly thereafter.

7.  In an October 2012 statement and at his June 2015 Board hearing, the Veteran reported that his left shoulder pain continued after his military discharge and got progressively worse over the years.

8.  The Veteran was afforded a VA joints examination in July 2010, in which the VA examiner could not provide a medical opinion regarding the etiology of the Veteran's current left shoulder disorder without resorting to speculation.

9.  In June 2012, the Veteran's private treating physician, Dr. W.K., submitted a private medical opinion, following a review of the Veteran's STRs, consideration of the Veteran's reported medical history, and a physical examination of the Veteran.  At his June 2015 Board hearing, the Veteran testified that Dr. W.K. had treated him for his left shoulder for the past 24 years.  In the June 2012 private medical opinion, Dr. W.K. opined that it is "as likely, as likely not," that the Veteran's current left shoulder disorder had its origin in the injury he suffered while in the active military service.  Further, Dr. W.K. determined that the Veteran's current left shoulder disorder is "as likely, as likely not the result and continuation of the left shoulder injury" that the Veteran suffered while he was in the active military service and reflected in his STRs.

10.  In giving the Veteran the benefit of the doubt and in finding the evidence to be in equipoise, the Board finds that the Veteran's current left shoulder disorder is shown to be etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for a left shoulder disorder is established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


ORDER

Entitlement to service connection for post-raumatic arthritis of the left shoulder disorder is granted.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


